0133456789                                                     
                               Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 1 of 12
6013377666!"#$!6#%&"!##!"#6$66##6!66'"6#(''6&6#!!6%#)"#$676%'6"$#)!6'"'6"6*(6$+,"-.6/6'!"
'7$6$+,"(6%(!8%&."''76$+,!60($"0#%66#6%!61#!6$1!"!6#16'!6&+69233.6*(6$%!6(6%!6064%0(!%!6
'('6%#!"!#)!67$46!66!8567789:6;<=>;9?:68?:8:7@;8ABC78?D8;E968D?<FGH
I8JKLMN OPP
     Sheila Finnegan
                                                                                                    QPOQNO
                                                                                                    FarmArt Produce
         206 B Garvin Boulevard                                                                     1111 East Ashland Avenue
   JRL   0(#!,%56
         Sharon      $6#PA
                   Hill, 6%19079
                              S!T!6$U"#!%%
                            57@>7A;89:8=G6G8AWB9:;9DD8>B676H
                                                               Delaware                             0(#!,%56PA
                                                                                                    Folcroft,    $6#19032
                                                                                                                     6%S!T!6$V6%6#$"#!
                                                                                                                         59:8=G6G8AWB9:;9DD8>B6768?:WXH
                                                                                                                                                           Philadelphia
                                                                                                    YZ[\ I_[
                                                                                                            YT]YV  0ZYV[^Y]I    ZY0]1[1.11[_[TZ0]IZYZS
                                                                                                                 5]0ZST]YVIY`ZT`[V8
   JaLGraham
       ]!!#6,F.
                5Dbcd8:edfg8Bhhcfiig8ejh8;fkflmnjf8:odpfcH
                    Baird, Law Office of Eric A. Shore
                                                                                                    ]!!#6, 59q8rjnsjH
       2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia PA 19102
       Tel: 267-546-0131
tuNPvwQO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                 t~OMPMOMNMN5eAkjhe8x?jf8efj8{n8y@z
                                                                                                5Dnc8bfcib}8>eifi8?jk}H
                                                                                                                                                      8bj8?jf8{n|8qnc8Akebjbqq8
                                                                                                                                                   |8qnc8fqfjhejH8
   9 181876#&6#!                X   S6$6"(6!#                                                                   MP QP                                 MP QP
       U"#!%%                           5=G6G8Cnfcjdfj8:n8e8Aec}H                    0!6#%1!"!6              9   9 I#'"!6$ncU#'"U"6     3 3
                                                                                                                                     %(#6 I#1!"!6
      181876#&6#!                3 V76!,                                             0!6#%]#!61!"!6                I#'"!6$ejhU#'"U"6     
        V6%6#$"#!                        59jhbxef8>bbfjimbl8nq8Aecbfi8bj89fd8999H                                               %(#6 I#]#!61!"!6
                                                                                            0!6#1(+6!%"               S6)#Y"!#                      
                                                                                              S6)#0(#!,
tONwPw5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                                                           0466%\Y"!(6%1(!0$6V6'!#8
           ON                                                                      PPwMON                   uNOwM                  Nw
   99I#("#6               MONOvw MONOvw                                  V()56"!6$16(6            3 ]''6"1109          3S"60"& ]!
   9 ^"#6                 9]'"#6               U6#"I#(,                     %U'6!,91109          3!$"-"                3("&49110
   9^6]!             9]'"#6U$(!          U$(!T"+!,                  2Z!6                                11093                  324"
   93Y6)!"+6I#!(&6#!        T"+!,            3_6"!0"6                                                                                       3 1!"!656"''!#&6#!
   95676,%Z76'",&6#! ] "(!.T+6            U"&"6(!"                                                      MM               39]#!!(!
       [#%6&6#!%0($)&6#!  1"#$6                  U6#"I#(,                                                        0',)!                 3"#4"#$"#4#)
   99^6$"6]!          S6$6"[&',6          U$(!T"+!,                                                    U"!6#!                    30&&66
   95676,%V6%"(!6$       T"+!,            ] +6!U6#"                                                       U"!6#!]++67"!6$      3V6'!"!#
        1!($6#!T"#         3^"#6                     I#(,U$(!                                                           Y6-V()]''"!#     335"46!66I#%(6#6$"#$
        4[/($6`6!6"#     3^"#6U$(!            T"+!,                                                            3"$6&"4                     0('!Z)"#"!#
   95676,%Z76'",&6#!    T"+!,           MONMM                                Nu                    V6%6#$"$6166!      30#(&606$!
       %`6!6"#6#6%!   ^!`66          3Z!6S"($                          39S"T"+1!"#$"$               ]!% 9                  491109992
   91!4$61(!      ^!`66         39(!#T6#$#)                        ]!                                                       366'#60#(&6
   92Z!60#!"!             U$(!T"+!,     Z!6U6#"                        3 T"+^"#")6&6#!               Nw                  U!6!#]!
   920#!"!U$(!T"+!,
                             Z!6U6#"              U'6!,V"&")6                         56"!#                     9_I]492%%              320"+61"!`
   92S"#6                  I#(,                U'6!,V"&")6                     335"-",T"+]!             "4T(#)42            16(!6 0&&$!6
                             U6#"I#(,           U$(!T"+!,                   39S"&,"#$^6$"           VI0VI434)               [/"#)6
                                 ^6$"^"'"!6                                               T6"76]!                    311IV!6`I           2Z!61!"!(!,]!#
      NMM                       MOMO                       32Z!6T"+T!)"!#        51I434)                29])(!("]!
   9T"#$0#$6&#"!#       33Z!6075)!      KRK                          329[&',6656!6&6#!                                       2[#7#&6#!"^"!!6
     S6(6             339`!#)                3]6#V6!"#66                          I#&616(!,]!         PQNNw             2S66$&%I#%&"!#
   56#!T6"6[6!&6#! X 33[&',&6#!             9^!#!`""!6                                                      3"/641818U"#!%%          ]!
   3!!T"#$            33_(#)                    16#!6#6                                                                  V6%6#$"#!            2]+!"!#
   3!U$(!T"+!,     ]&&$"!#         6#6"                                                               39I51$U"!,          22]$&#!"!76U6$(6
   2]Z!656"U'6!, 33]&68-V"+!6 V6"!U6#"!,                             NO                          11032                 ]!5676-]''6"%
                                 [&',&6#!                                               3Y"!(""!#]''"!#                                     ])6#,V6#
                             33]&68-V"+!6 3^"#$"&(Z!6                        3Z!6I&&)"!#                                          20#!!(!#"!,%
                                 Z!6                 075)!                             ]!#                                                         1!"!61!"!(!6
                             33[$("!#             U#0#$!#
                                                       07V6!"#66
                                                           0#$!#%
                                                           0#%#6&6#!
tO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H
X9 Z
     )#"       56&76$%&               56&"#$6$%&               356#!"!6$ "#%66$%& ^(!$!!                                  ^(!$!!
      U66$#)1!"!60(!                    ]''6"!60(!             56'6#6$                 ]#!6V!!                 T!)"!#       T!)"!#
                                                                                                      5ilfxbq}H                       "#%6             V6!S6
                         0!6!61818071!"!(!6(#$6-,("6%#)¡¢£¤¥£¦¤§¨¦©¤ª«¬¨­®¨§¦£̈¥¯°¤­¦¯¦«¦©­¤«¥°©­­¤®±̈©¬­¨¦²H\
tNwPNO 296%$U.S.C.A.        §621, et seq.
                                6'!#%"(6\
                           Age Discrimination in Employment Act
t³wQO           0_[0´IS_I1I1]NNO QNOQµ                                                       0_[0´¶[1#,%$6&"#$6$#&'"#!\
      MNO             1YV[551T[.S858078U8                                           150,000                     vwQNOQ X ¶6 Y
tNQNJL56ff8bjicoxbnjiH·
PNO                                              01V[                                                             VZ0´[Y1^[5
V][                                                             1IY]15[ZS]Z5Y[¶ZS5[0Z5V
         5/21/2021
PPPwO
  5[0[IU¸         ]^Z1Y                                           ]UUT¶IYISU                                 01V[                        ^]801V[
             Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 2 of 12
                        IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA
                      CASE MANAGEMENT TRACK DESIGNATION FORM
                                                    :                        CIVIL ACTION
                   Sheila Finnegan                  :
                         v.                         :
                   FarmArt Produce                  :
                                                    :                        NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X )


    5/21/2021                        Graham F. Baird                    Sheila Finnegan
Date                                 Attorney-at-law                     Attorney for
    267-546-0131                     215-944-6124                       GrahamB@ericshore.com

Telephone                            FAX Number                          E-Mail Address


(Civ. 660) 10/02
                            Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 3 of 12
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             206 B Garvin Boulevard, Sharon Hill, PA 19079                                                                                                   _

AddressofDerendant                  1111 East Ashland Avenue, Folcroft, PA 19032                                                                                                  __

                                                                 1111 East Ashland Avenue, Folcroft, PA 19032


RELATED CASE, IF ANY:
Case Number:                                                 _     Judge:                                                  _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                  NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                 NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                  NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                 NoDX


I certify that, to my knowledge, the within case            0 is / 0
                                                                   x is not       related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:        5/21/2021                                  __                                                                           92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                              Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                             _
o
X      7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                     _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,      Graham F. Baird                                      , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:          5/21/2021                               __                                                                                 92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                             Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
            Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 4 of 12




                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                     :
SHEILA FINNEGAN                      :
206 B Garvin Boulevard               :
Sharon Hill, PA 19079                :           JURY DEMANDED
                                     :
               Plaintiff,            :
                                     :
               v.                    :
                                     :           No.
FARMART PRODUCE                      :
1111 East Ashland Avenue             :
Folcroft, PA 19032                   :
               Defendant.            :_________________________________________

                                 CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.       Plaintiff, SHEILA FINNEGAN (hereinafter “Plaintiff”) is an adult individual

residing at the above address.

       2.       Defendant, FARMART PRODUCE (hereinafter “Defendant”) is a business

corporation organized by and operating under the laws of the Commonwealth of Pennsylvania

and having a principal place of business at the above captioned address.

       3.       At all times material hereto, Defendant qualified as Plaintiff’s employer pursuant

to the Americans with Disabilities Act, the Pennsylvania Human Relations Act and as defined

under Pennsylvania common law.

       4.       This action is instituted pursuant to the Americans with Disabilities Act and the

Pennsylvania Human Relations Act.

       5.       Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       6.       Supplemental jurisdiction over the Plaintiff’s state law claim is conferred pursuant

to 28 U.S.C. § 1367.
              Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 5 of 12




        7.        Plaintiff has satisfied the administrative prerequisites and exhausted her

administrative remedies prior to bringing this civil rights claim. [Exh. A.]

        8.        Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant conducts business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Eastern District of Pennsylvania at the time of the illegal actions by

Defendant as set forth herein.

II. Operative Facts.

        9.        Plaintiff is currently a fifty-seven (57) year old woman.

        10.       On or about May 20, 2014, Defendant hired Plaintiff as a customer service

associate.

        11.       During her employment, Plaintiff was promoted to a customer service lead

position.

        12.       Upon information and belief, Plaintiff was the oldest female employee at the time

of her termination.

        13.       In or around November or December of 2019, Defendant hired two new female

employees to replace two other employees who had left, both of which were below the age of

fifty (50).

        14.       Upon information and belief, one of the new employees was in her mid-thirties;

the other was in her early forties.

        15.       Prior to this, Defendant had switched to a new system for taking orders which

several employees complained to Defendant about, stating it was creating errors.
          Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 6 of 12




       16.     On or about January 27, 2020, Plaintiff was presented with an “employee

counseling statement” after an assessment, which stated that she was receiving a written warning

for making “too many errors.”

       17.     Additionally, during this review, Defendant informed Plaintiff that it was “doing

away” with her customer service lead position, since Lisa and Veronica, the two employees who

had left, were no longer there.

       18.     Plaintiff’s role was changed back to customer service associate, although her pay

remained the same.

       19.     Following this assessment, Plaintiff never received any follow-up regarding her

performance; however, shortly thereafter the order system was switched back to the prior, less

mistake prone system.

       20.     Prior to this assessment, Plaintiff was a top performer for Defendant.

       21.     In March of 2020, as a result of the Covid-19 pandemic and quarantine,

Defendant laid off several employees and cut Plaintiff’s hours to part time, during which she

filed for partial unemployment.

       22.     Defendant began offering home delivery service, subsequently re-hiring the two

younger women that had been laid off and placing them into delivery positions.

       23.     Plaintiff’s hours remained part-time, and she was not trained on nor assigned any

of the home delivery work.

       24.     On or about April 3, 2020, Defendant returned all the employees to their full-time

hours and positions, except for Plaintiff who was informed that her employment was being

terminated.

       25.     Plaintiff was given no additional explanation as to the reason for her termination.
          Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 7 of 12




       26.      Plaintiff also became aware that an older night manager who had been employed

by Defendant longer than herself had also been terminated by Defendant, stating they “didn’t

need him anymore.”

       27.      Upon information and belief, this employee’s workload was subsumed by a

younger male employee who was in his late twenties.

       28.      At all times material hereto, Defendant was hostile to Plaintiff’s age, and

terminated her as a result of that animus.

       29.      As a direct and proximate result of Defendants’ conduct in terminating Plaintiff,

she sustained great economic loss, future lost earning capacity, lost opportunity, loss of future

wages, as well emotional distress, pain and suffering and other damages as set forth below.

III. Causes of Action.

              COUNT I—AGE DISCRIMINATION IN EMPLOYMENT ACT
                            29 U.S.C.A. §621, et seq.

       30.      Plaintiff incorporates paragraphs 1-29 as if fully set forth at length herein.

       31.      Plaintiff is over fifty (50) years of age.

       32.      Defendant terminated Plaintiff’s employment.

       33.      At all times, Plaintiff was qualified to perform the work for which she was hired

by Defendant.

       34.      Upon information and belief, subsequent to her termination Plaintiff’s job duties

were divided up amongst other younger employees.

       35.      As set forth above, Plaintiff was treated less favorable than other younger

employees.

       36.      As such, Defendant has violated the Age Discrimination in Employment Act, 29

U.S.C.A. §621, et seq.
          Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 8 of 12




       37.      As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,

loss of opportunity, and a permanent diminution of earning power and capacity and a claim is

made therefore.

       38.      As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

       39.      Plaintiff demands attorney fees and court costs.

                  COUNT II—PENNSYLVANIA HUMAN RELATIONS ACT
                              43 Pa.C.S.A. §951, et seq.
                               (Plaintiff v. Defendants)

       40.      Plaintiff incorporates paragraphs 1-39 as if fully set forth at length herein.

       41.      As set forth above, Plaintiff is a member of a protected class.

       42.      Defendants terminated Plaintiff’s employment.

       43.      As set forth above, a motivating factor in the decision to terminate Plaintiff’s

employment is Plaintiff’s age.

       44.      Plaintiff suffered disparate treatment in the manner in which she was terminated

as compared to similarly situated younger employees, who received more favorable treatment by

Defendant.

       45.      As such, Defendant violated the Pennsylvania Human Relations Act, 43 Pa.C.S.A.

§951, et seq.

       46.      As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost
          Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 9 of 12




opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,

loss of opportunity, and a permanent diminution of earning power and capacity and a claim is

made therefore.

        47.      Plaintiff demands attorneys’ fees and court costs.

IV. Relief Requested.

        WHEREFORE, Plaintiff, SHEILA FINNEGAN demands judgment in her favor and

against Defendant, FARMART PRODUCE, in an amount in excess of $150,000.00 together

with:

        A. Compensatory damages, including but not limited to: back pay, front pay, past lost

              wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

              benefits, lost future earning capacity, injury to reputation, mental and emotional

              distress, pain and suffering;

        B. Punitive damages;

        C. Liquidated damages;

        D. Attorneys fees and costs of suit;

        E. Interest, delay damages; and,

        F. Any other further relief this Court deems just proper and equitable.

                                                      LAW OFFICES OF ERIC A. SHORE, P.C.

                                                       BY:
                                                        GRAHAM F. BAIRD, ESQUIRE
                                                        Two Penn Center
                                                        1500 JFK Boulevard, Suite 1240
                                                        Philadelphia, PA 19102

                                                        Attorney for Plaintiff, Sheila Finnegan
Date:_ 5/21/2021
Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 10 of 12




        EXH. A
                          Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 11 of 12
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Sheila M. Finnegan                                                             From:     Philadelphia District Office
       206B Garvin Blvd                                                                         801 Market Street
       Sharon Hill, PA 19079                                                                    Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.


530-2020-03789                                  Legal Unit                                                             (267) 589-9707
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                       March 1, 2021
Enclosures(s)                                                                                                                  (Date Issued)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:
           Jacqueline K. Gallagher, Esq.                                             Luker, Dana
           BUCHANAN INGERSOLL & ROONEY                                               2 Penn Center, Suite 1240
           50 S. 16th Street, Suite 3200                                             1500 J.F.K. Boulevard
           Two Liberty Place                                                         Philadelphia, PA 19102
           Philadelphia, PA 19102
                      Case 2:21-cv-02330-CDJ Document 1 Filed 05/21/21 Page 12 of 12
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have be en, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
